Citation Nr: 0434495	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (the RO).
Procedural History

The veteran served on active duty from October 1951 to 
September 1955.

Service connection for tinnitus was denied in a Board 
decision dated April 23, 1976.  In June 2002, the RO received 
the veteran's request to reopen his previously denied claim 
of entitlement to service connection for tinnitus.  The 
September 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the September 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2003.

Based on the veteran's request, a personal hearing was 
scheduled for the veteran with a Veterans Law Judge in 
Washington, DC on June 23, 2003.  However, on May 30, 2003 
the veteran canceled the scheduled hearing.  He has not since 
made a request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal in light of the 
veteran's withdrawal of his hearing request.  See 38 C.F.R. § 
20.702(e) (2004).

In a January 2004 decision, the Board determined that new and 
material evidence had been submitted and the veteran's 
previously denied claim of entitlement to service connection 
for tinnitus was reopened.  The Board additionally determined 
that additional development was necessary before a decision 
could be made.  The matter was remanded to the VA Appeals 
Management Center (AMC) for additional evidentiary and 
procedural development.  The development requested has been 
completed, the AMC issued a Supplemental Statement of the 
case in September 2004, and the matter has been returned to 
the Board.  


FINDINGS OF FACT

1.  The veteran was exposed to high levels of noise in 
service.

2.  The veteran has recently been diagnosed with tinnitus.

3.  The preponderance of the competent medical evidence does 
not demonstrate that the veteran's currently diagnosed 
tinnitus is related to his in-service noise exposure.  


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for tinnitus.  In 
substance, he contends that noise exposure while serving on 
an aircraft carrier caused tinnitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are no 
longer pertinent here, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2003 SOC and the September 2004 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2002 which was specifically intended to address the 
requirements of the VCAA.  A follow-up letter was sent in 
January 2004 pursuant to the Board's remand.  See the Board's 
January 7, 2004 remand, page 13.  The January 2004 letter 
from the AMC explained in detail the evidence needed to 
substantiate a claim for service connection of tinnitus.  

Crucially, the January 2004 letter specifically notified the 
veteran that evidence of an in-service injury, a current 
disability and medical nexus between the two would be 
required for his claim to be successful.  The letter also 
enumerated the evidence already received.  Thus, this letter 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case and what evidence was 
already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the VCAA 
letter, the veteran was informed that VA would "make 
reasonable efforts to get...relevant evidence not held by a 
federal agency"and further advised that "VA is responsible 
for getting...relevant records held by any federal agency".

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its January 2004 letter that 
he was responsible to provide "enough information about your 
records so that we can request them from the person or agency 
who was them".  The veteran was also specifically requested 
to provide treatment records or information concerning 
treatment records from the "West Side Clinic" as specified 
in the January 2004 remand.  The veteran was also informed 
that he was responsible to sign a release to give VA the 
authority to request documents.  The veteran was further 
advised that it was ultimately the veteran's responsibility 
to provide evidence to support his claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2004 letter asked the 
veteran to send any additional medical reports or statements 
that he had in support of his claim.  In response to the 
January 2004 letter, the veteran provided a March 2004 
statement referring to evidence and contentions already of 
record and indicating no additional evidence should be 
obtained.  The Board believes that the January2004 letter in 
conjunction complied with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

The Board notes that even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Board additionally notes that the fact that the veteran's 
claim was next adjudicated by the RO in September 2004, prior 
to the expiration of the one-year period following the 
January 2004 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
of VA from making a decision on a claim before the expiration 
of the one-year period referred to in that subsection.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, identified private medical records and VA medical 
records.  Further, the RO provided the veteran with a VA 
examination in August 2004.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and originally requested a personal 
hearing before a member of the Board in Washington, D.C.  The 
veteran later withdrew that request, and he has not requested 
any additional hearing. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Factual Background

The veteran's service medical records have been associated 
with the claims folder.  The records indicate that the 
veteran was treated on several occasions during service for 
problems with his ears, to include an occasion in January 
1952 when he was seen for "crackling" in the left ear; this 
was diagnosed as mild chronic recurrent nonsuppurative left 
otitis media.  The veteran's service medical records also 
show treatment in October 1954 for excessive wax in the ears 
and several instances of treatment in January 1955 for 
earaches, which were diagnosed as otitis externa. His 
separation examination noted no findings with respect to the 
veteran's ears or hearing.  Tinnitus was not diagnosed during 
service.

The veteran's service records verify that he served aboard an 
aircraft carrier (USS Ticonderoga, CVA-14), and the record 
contains information (the veteran's personal flight deck log) 
to plausibly support his contention that he was exposed to 
aircraft jet noise while serving aboard the Ticonderoga.  It 
appears the veteran's personal flight deck log was associated 
with the record in 1997.

On his initial claim form, filed in December 1955, two months 
after he left service, the veteran stated that he suffered 
from earaches in inclement weather.  The veteran essentially 
reiterated that contention in connection with his February 
1956 compensation examination.  Clinical examination revealed 
no objective evidence of any ear pathology, and no complaints 
consistent with tinnitus were made by the veteran.  
["Tinnitus is a ringing, buzzing noise in the ears.  
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)."  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).]

A March 1956 physical examination for the inactive reserves 
includes the veteran's report of "ear trouble", although no 
abnormal findings were reported on that examination with 
regard to the ears.  Service connection for an unspecified 
ear condition was denied in an unappealed March 1956 VA 
rating decision.

The record indicates that the veteran sustained a serious 
work-related injury while working for a railroad in December 
1971, which involved a head injury with loss of consciousness 
followed by complaints of light-headedness and dizziness.  A 
treatment report dated in October 1972 noted that the 
veteran's left ear was "badly scarred". 

In March 1975, the veteran field a claim of entitlement to 
service connection for "ringing in both ears".  In April 
1976, the Board denied the veteran's claim of service 
connection for tinnitus, noting a lack of medical evidence as 
to both the presence of tinnitus in service and a current 
diagnosis of tinnitus as well as medical evidence of a nexus 
between the veteran's claimed tinnitus to in-service noise 
exposure.  There are no pertinent medical records record for 
twenty years thereafter.  

A medical doctor who conducted a May 1996 VA examination 
noted that the veteran reported a history of tinnitus in his 
examination report and referred the veteran to audiology.  A 
VA audiogram conducted in May 1996 denoted the veteran's 
complaints of constant tinnitus in both ears and positive 
history for service and post-service high noise exposure.  
The VA audiologist did not proffer a diagnosis of tinnitus.  
The examiner also noted that the veteran's report of constant 
tinnitus was in contrast to the veteran's presentation during 
his February 1956 audiogram.  

An August 2002 report from a private physician, J. W. B., 
M.D., reflects a diagnosis of tinnitus. It was Dr. J.W.B.'s 
medical opinion that acoustic trauma the veteran experienced 
in service due to exposure to jet aircraft noise and other 
loud noises was the likely cause of this condition.  Dr. 
J.W.B.'s report included the results of an audiogram 
completed in August 2002, which showed a case history 
positive for tinnitus and noise exposure.

In its January 2004 decision, the Board determined that Dr. 
J.W.B.'s opinion was new and material evidence sufficient to 
reopen the veteran's previously denied claim.  The Board 
further determined that the evidence then of record was not 
sufficient to adjudicate the claim on the merits, citing 
38 C.F.R. § 3.159(c).
The Board instructed the AMC to schedule the veteran for a VA 
audiology examination.  

The August 2004 VA audiology examination documented the 
veteran's reports of in-service noise exposure as well as 
significant post-service occupational noise exposure.  
Constant bilateral tinnitus was diagnosed.  The examining 
audiologist reviewed the veteran's VA claims folder, noting 
no complaints of tinnitus at the time the veteran left 
service, including during the February 1956 VA examination.  
Based on the audiologist's review of the veteran's claims 
file, examination results and lack of continuity of the 
veteran's complaints, he determined that it was less likely 
than not that the veteran's tinnitus was related to his in-
service noise exposure.  

Analysis

The veteran is seeking service connection for tinnitus.  
As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, the 
medical evidence of record, including the August 2002 private 
medical opinion and the August 2004 VA examination both 
contain a current diagnosis of tinnitus.  [The Board notes in 
passing that VA audiology exams in February 1956 and May 1996 
did not diagnose tinnitus.  In the February 1956 examination 
report, there was no finding of tinnitus or any other ear 
disease.  The examiner in May 1996 noted the veteran's report 
of tinnitus at that time but also noted that this report was 
not supported by the February 1956 examination and made no 
diagnosis of the condition.  Consequently, the August 2002 
private medical opinion is the first indication of tinnitus 
associated with the claims folder.  Because the current 
records from August 2002 and August 2004 show tinnitus, 
element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board has no reason to dispute that 
the veteran's duties working on the flight deck of an 
aircraft carrier routinely exposed him to high levels of 
noise.  The Board additionally notes that although the 
records show in-service treatment of ear diseases, they are 
pertinently negative for treatment of tinnitus.  Element (2) 
has been satisfied as to in-service injury.  

With respect to Hickson element (3), medical nexus, there are 
of record two competent nexus opinions, the August 2002 
private medical opinion (which as noted above served to 
reopen the veteran's previously-denied claim) and the August 
2004 VA examination report.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

The August 2004 VA audiology examination was conducted by an 
appropriately credentialed audiologist.  The audiologist 
provided a nexus opinion based upon a complete review of the 
veteran's claims folder, to include his in-service history of 
noise exposure, his 1956 special hearing examination, his 
reports of post-service occupational noise exposure, the 1996 
audiology examination, the 2002 audiogram and opinion, and 
his own examination.  

The VA audiologist noted the veteran's report that he had had 
tinnitus for 50 years.  However, the audiologist also noted 
that this assertion was in contrast to the veteran's 
presentation when he left naval service, including at the 
time of his February 1956 special audiology examination and 
indeed until his original claim for tinnitus in 1975.  Based 
upon his examination and complete review of the history, it 
was the audiologist's opinion that the veteran's tinnitus was 
not likely to be related to in-service noise exposure.

The Board observes that this opinion appears to be congruent 
with the evidence of record.  The objective evidence shows 
that the veteran, although complaining of ear problems during 
and shortly after service, never reported any problems 
consistent with tinnitus.  The veteran's first report of 
tinnitus was in the 1970's, after exposure to noise while 
working on the railroad and after sustaining a head injury in 
1971.

With respect to the August 2002 opinion of Dr. J.W.B., Dr. B. 
is associated with an ear nose and throat (ENT) practice, and 
his opinion concerning hearing loss was based on an audiogram 
administered by a certified audiologist.  Dr. J.W.B.'s 
opinion noted that the veteran reported the onset of tinnitus 
immediately following exposure to jet engine noises in 1955 
and that he had suffered with tinnitus continually since that 
time.  

The Board notes that in the prior decision, Dr. J.W.B.'s 
opinion was determined to be material in order to reopen the 
claim as it satisfied previously unestablished elements, a 
confirmed tinnitus diagnosis and provided a link between that 
diagnosis and in-service noise exposure.  The opinion was 
not, however, deemed by the Board to be sufficient evidence 
to grant the claim.  Cf.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), [new evidence could be sufficient to reopen 
a claim even where it would not be enough to convince the 
Board to grant a the claim].  

Crucially, Dr. J.W.B. did not apparently have access to the 
veteran's complete medical records.  His statements 
concerning the source and onset of the veteran's tinnitus 
appear to be based solely on the veteran's report and not any 
review of prior medical records.  Certainly no medical 
records, aside from the contemporaneous 2002 audiology 
report, were mentioned.

In reopening the claim in January 2004, the Board was 
obligated to follow a presumption of credibility in 
claimants' statements.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) [for the purpose of establishing whether new 
and material evidence has been submitted, the truthfulness of 
evidence is presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person(s) making them].  That presumption 
no longer attaches.  In evaluating the evidence and rendering 
a decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board notes that the veteran's report of his hearing 
condition has changed over time.  Specifically, there is no 
report of tinnitus in service, including the 1955 separation 
examination.  Nor was tinnitus mentioned at the time of the 
1956 VA examination.  In addition, the veteran did not refer 
to tinnitus or to symptoms thereof in his initial claim for 
VA benefits in December 1955, instead referring to "ear 
ache, during bad weather".  He did not file a claim for 
service connection for tinnitus until twenty years later, in 
March 1975.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].

In short, a review of the entire record clearly demonstrates 
that the veteran made no reference to tinnitus for 
approximately two decades after service.  To the extent that 
he now contends that he has had tinnitus continually since 
1955, his statements are far outweighed by the other evidence 
of record and are lacking credibility.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]

In this regard, in his February 2003 appeal, the veteran 
contended that discomfort in his genitourinary system during 
his 1955 separation examination caused him to forget to 
mention tinnitus at the time of the examination.  However, 
the Board notes did not mention ringing in the ears in his 
December 1955 claim for service connection or during the 
February VA 1956 examination.  It strains credulity to the 
breaking point to believe that the veteran would file a claim 
for an earache shortly after leaving service and not mention 
tinnitus symptoms if he in fact had them.  Indeed, the record 
reflects that there was no report of tinnitus until the March 
1975 claim, twenty years after the in-service noise exposure 
but just a few years after the December 1971 head injury.

In short, the medical opinion of Dr. J.W.B. appears to be 
based entirely on manifestly incorrect statements made by the 
veteran concerning purportedly continuous tinnitus since his 
naval service in 1955.  The inclusion of this date of onset 
and alleged continuous nature of the condition thereafter is 
not, however, medical evidence of such onset and chronicity 
of the veteran's experience of the condition.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

Dr. J.W.B. concluded that the veteran's noise trauma suffered 
in service was likely the cause of his ongoing hearing 
disturbance since 1955.  This conclusion is based on flawed 
and self-serving information provided by the veteran himself 
and obviously did not take into consideration significant 
evidence to the contrary, to include the lack of any 
complaints of tinnitus until two decades after the veteran 
left service, as well as the head injury in 1971 and the 
history of post-service occupational noise exposure on the 
railroad.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

In this case, although both examiners are competent to render 
opinions on this issue and each are basing their opinions on 
a single examination of the veteran, the VA examiner has the 
benefit of access to the veteran's entire file and medical 
history, including during the period immediately following 
service.  Dr. J.W.B. had to rely on  the veteran's 
description of what occurred, which is clearly not credible.  
Access to the veteran's complete record is crucial.  For that 
reason, the Board places greater weight on the opinion of the 
August 2004 VA audiology examiner.  

Therefore, for the reasons explained above, the Board has 
determined that due to the VA examiner's review of and 
reliance upon the entire record, it accords the August 2004 
nexus opinion greater weight than the August 2002 opinion, 
which was based upon the veteran's own flawed self report, 
which as discussed above inconsistent with the veteran's 
contemporaneous presentations of the condition of his hearing 
in the 1950s.  

The Board also notes in passing that at the time of the April 
1976 Board decision, the veteran attributed his tinnitus to 
an alleged in-service "cervical back injury", not in-
service noise exposure.  See the veteran's VA Form 9 dated in 
February 1976.  [The Board denied the veteran's claim for 
service connection for the claimed neck injury in its April 
1976 decision, which also denied service connection for 
tinnitus.  The Board noted that the medical evidence showed 
that the veteran had been in good health until the December 
1971 head and neck injury.]  

The veteran has not revisited this theory in his current 
claim and has offered no competent medical evidence in 
support of that contention.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) [a lay person without medical 
training is not competent to comment on medical matters such 
as etiology of claimed disabilities].  Likewise, to the 
extent that the veteran now seeks to offer his own nexus 
opinion attributing tinnitus to in-service noise exposure, 
that too is not competent nexus evidence.  
 
Accordingly, for the reasons stated above the Board concludes 
that a preponderance of the evidence is against a finding of 
a medical nexus between in-service injury and current 
tinnitus.  Hickson element (3) is accordingly not met.  For 
that reason the claim fails, and the benefit sought on appeal 
is denied.  


ORDER

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



